 1
 2
 3
 4
 5
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 2:19-MJ-00022
      UNITED STATES OF AMERICA,
13                                                ORDER OF DETENTION
                         Plaintiff,
14
                    v.
15
      NOAH ANTHONY BARCENA,
16
                         Defendant.
17
18
19                                               I.
20          On January 4, 2019, Defendant Noah Anthony Barcena("Defendant") made
21   his initial appearance in this district on the Petition filed in the United States
22   District Court for the Northern District ofIllinois, Case No. 2:19-MJ-00022. The
23   Court appointed Deputy Federal Public Defender("DFPD")Richard Goldman to
24   represent Defendant.
25         The Court conducted a detention hearing based on a motion by the
26   Government pursuant to 18 U.S.C. § 31420 in a case that involves allegations
27   under Title 21 or Maritime Drug Law Enforcement Act("MDLEA")and a serious
28   risk that the defendant will flee.
 1          The Court concludes that the Government is entitled to a rebuttable

 2   presumption that no condition or combination of conditions reasonably will assure

 3   the defendant's appearance as required and the safety or any person or the

 4   community [18 U.S.C. § 3142(e)].

 5          The Defendant did not oppose the detention request.

 6
 7                                             II.
 8          The Court finds that Defendant has not met his burden of rebutting the

 9   presumption under 18 U.S.C. § 3142(e)that no condition or combination of

10   conditions will reasonably assure:

11                ❑
                  X the appearance ofthe defendant as required.
12                D the safety of any person or the community.
13          The Court bases its conclusions on the following:

14          As to risk ofnon-appearance:

15            • Prior failure to comply with orders;

16            • Nature of charged offense;

17            • Admitted substance abuse history;

18            • Current unemployment status (for past six months);
19            • Inconsistent employment history.

20
21         As to danger to the community:
22            • Nature of charged offense;

23            • Admitted substance abuse history.
24
25                                          III.
26         In reaching this decision, the Court considered:(a)the nature and

27   circumstances of the offenses) charged, including whether the offense is a crime

28   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

                                               2
 1   substance, firearm, explosive, or destructive device;(b)the weight of evidence
 2   against the defendant;(c)the history and characteristics of the defendant; and

 3 (d)the nature and seriousness ofthe danger to any person or the community. [18
 4   U.S.C. § 3142(g).] The Court also considered the report and recommendation of

 5   the U.S. Pretrial Services Agency.

 6
 7                                            V.
 8         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

 9   defendant is remanded to the custody ofthe U.S. Marshal for forthwith removal to

10   the District of Kansas. The defendant will be committed to the custody of the

11   Attorney General for confinement in a corrections facility separate, to the extent

12   practicable, from persons awaiting or serving sentences or being held in custody

13   pending appeal. The defendant will be afforded reasonable opportunity for private

14   consultation with counsel. On order of a Court of the United States or on request

15   of any attorney for the Government, the person in charge of the corrections facility

16   in which defendant is confined will deliver the defendant to a United States

17   Marshal for the purpose of an appearance in connection with a court proceeding.

18 [18 U.S.C. § 3142(1).]
19
20
     Dated: January 4, 2019                    /s/
21
                                           HON. MARIA A. AUDERO
22                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                              3
